Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CORRECTED EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was previously given in an interview with Carlyn Ann Burton on 2/27/2021. The following corrected Examiner’s Amendment only serves to provide clarification to the previously set forth amendment to Claim 18, line 1, which had a typographical error. The balance of claim amendments are maintained as set forth in the original Notice of Allowability mailed on 3/24/2021.
The application has been amended as follows: 
IN THE CLAIMS:

IN CLAIM 18: 	Line 1, after “A solid compound, comprising a matrix” and before
“and one or more substances encapsulated in the matrix”, inserted - - consisting of vanillin or a vanillin/ethylvanillin equimolar mixture, - - .
Line 3, after “1” and before “.”, inserted - - , wherein the one or
more substances are selected from the group consisting of flavoring compositions,
flavor enhancers, and pharmaceutical active principles - - .
Reasons for Allowance
The reasons for allowance have not been corrected and are maintained as set forth in the Notice of Allowability mailed on 3/24/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368.  The examiner can normally be reached on Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNA A. WATTS
Primary Examiner
Art Unit 1791


/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        4/2/2021